EXHIBIT Execution Copy STOCK PURCHASE AGREEMENT By and Among GALAXY PARTNERS, L.L.C., GALAXY NUTRITIONAL FOODS, INC. and FREDERICK A. DeLUCA 1 This STOCK PURCHASE AGREEMENT, dated as of the 18th day of November, 2008, is made by and among GALAXY PARTNERS, L.L.C. a Minnesota limited liability company (“Purchaser), GALAXY NUTRITIONAL FOODS, INC., a Delaware corporation (“Galaxy” or the “Company”) and FREDERICK A. DeLUCA, an individual residing in Milford, Connecticut (“Seller”) W I T N E S S E T H: WHEREAS, Seller is the owner of (i) 3,869,842 shares of Galaxy common stock, par value $.01 per share (the “Shares”) and (ii) a note, dated July 19, 2006, in the principal amount of $2,685,104.17, made in favor of Galaxy (the “Note”) ; and WHEREAS, Seller desires to sell and transfer to Purchaser, and Purchaser desires to purchase and acquire from Seller, all of Seller’s right, title and interest in and to the Shares currently owned by Seller and the Note (the Shares, the Note and the shares of common stock issuable upon conversion of the Note are sometimes collectively referred to herein as the “Securities), all subject to the terms and conditions contained herein (the “Acquisition”); and WHEREAS, the Board of Directors of Galaxy has approved this Agreement, the Acquisition and the other transactions expressly contemplated by this Agreement (collectively, the “Contemplated Transactions”); NOW, THEREFORE, in consideration of and in reliance upon the mutual agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby expressly acknowledged, the parties hereto agree as follows: ARTICLE I PURCHASE AND SALE SECTION 1.1 Agreement to Sell and Purchase the Shares and the Note; Consideration. Subject to the terms and conditions of this Agreement, and in reliance upon the representations, warranties, covenants and agreements contained herein, at the Closing, Seller shall sell, transfer and deliver to Purchaser, and Purchaser shall purchase and accept from Seller, free and clear of all Liens, all of Seller’s right, title and interest in and to the Shares and the Note for an aggregate purchase price (the “Purchase Price”) of Five Million Dollars ($5,000,000.00), payable on the Closing Date by Purchaser to Seller. SECTION 1.2 Closing. The closing (the “Closing”) of the Contemplated Transactions shall take place at the offices of Stearns, Weaver, Miller, Weissler, Ahladeff & Sitterstein, Fort Lauderdale, Florida, at 10:00 a.m., local time, on November 18, 2008, or at such other date, time or place as the parties hereto shall mutually agree. The date of the Closing is hereinafter called the “Closing Date.” At the Closing 2 (a) Seller shall deliver to Purchaser (i) certificates representing the Shares duly endorsed in blank or accompanied by a stock power or other instrument of transfer duly executed in blank, and accompanied by all requisite stock transfer tax stamps (if required). (b) Purchaser shall thereupon deliver the certificates representing the Shares to Galaxy and Galaxy shall deliver promptly transmit such certificates to its transfer agent with instructions to transfer such Shares into the name of Purchaser and to deliver to Purchaser Share certificates registered in the name of Purchaser, such instructions and the accompanying opinion of counsel to Galaxy to have been provided to Purchaser and approved by it prior to Closing. (c) Seller shall deliver the Note to Purchaser, who shall thereupon deliver it to Galaxy for conversion of the outstanding principal balance, together with all accrued but unpaid interest through the date of conversion, into 9,941,278 shares of Galaxy common stock (the “Conversion Shares”).This Agreement shall constitute Purchaser’s irrevocable election and directive to convert the Note as provided in the preceding sentence. (d) Galaxy shall, or shall cause its counsel, promptly to direct Galaxy’s transfer agent to issue a stock certificate in the name of Purchaser, representing the Conversion Shares and to deliver to Purchaser Conversion Share certificates registered in the name of purchaser, such direction and the accompanying opinion of counsel to Galaxy to have been provided to Purchaser and approved by it prior to Closing. (e) Purchaser shall deliver to Seller the Purchase Price by (i) wire transfer of $4,900,000 to the account specified by Seller.Purchaser previously paid $100,000 to Galaxy to hold for the benefit of Seller, which amount shall be delivered by Galaxy to Seller. (f) Galaxy shall deliver to Purchaser resolutions of the Board of Directors of Galaxy, certified by an executive officer thereof, (i) authorizing this Agreement, the Acquisition and the Contemplated Transactions, including the conversion of the Note; and (ii) setting the size of the Board of Directors at seven and electing Timothy Krieger, Michael Slyce, and David B. Johnson (“Purchaser’s Representatives”) to fill vacancies as directors of Galaxy effective upon the Closing. The parties shall deliver at the Closing such other documents, certificates and instruments as reasonably may be required to effect the sale by Seller of the Shares and the Note, and the conversion thereof pursuant to, and as contemplated by, this Agreement and to consummate the Contemplated Transactions.Except as otherwise set forth herein, all events which shall occur at the Closing shall be deemed to occur simultaneously. ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and warrants to Purchaser as follows: SECTION 2.1 Ownership of Shares. (a) Seller is the beneficial owner of the Shares.The Shares and the Note are lawfully owned by the Seller free and clear of any Lien of any kind. There are no outstanding options, warrants, commitments, agreements or any other rights of any character (except as created by this 3 Agreement) entitling any person other than Purchaser to acquire the Shares and the Note.
